Citation Nr: 0903804	
Decision Date: 02/04/09    Archive Date: 02/12/09

DOCKET NO.  00-05 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left Achilles 
tendonitis.  

2.  Entitlement to service connection for heart disability.  

3.  Entitlement to service connection for diplopia of the 
right eye.

4.  Entitlement to service connection for allergies, to 
include allergic rhinitis, hay fever, and sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to July 
1982.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied service connection for 
heart disease, and from a March 2002 decision, which denied 
service connection for allergies, diplopia and Achilles 
tendonitis.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
claims files.  The veteran submitted additional medical 
evidence at the hearing, and included a waiver of his right 
to have that evidence initially considered by the RO. 

The veteran also appealed the denial of a rating higher than 
30 percent for migraines.  However, in a November 2007 rating 
decision, the RO granted an increased rating of 50 percent.  
At his hearing, the veteran stated that he was satisfied with 
the RO's decision, and that his appeal as to that issue was 
withdrawn.  

The issue of entitlement to service connection for allergies, 
to include allergic rhinitis, hay fever, and sinusitis, is 
addressed in the remand that follows the order section of 
this decision.





FINDINGS OF FACT

1.  Achilles tendonitis is etiologically related to service-
connected epididymal orichitis.  

2.  Coronary artery disease is etiologically related to 
service.  


CONCLUSIONS OF LAW

1.  Achilles tendonitis is proximately due to or the result 
of the veteran's service-connected epididymal orichitis.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2008).

2.  Coronary artery disease was incurred as a result of 
active duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claims.  In addition, the evidence currently 
of record is sufficient to substantiate his claims.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Achilles Tendonitis

For reasons that will now be addressed, the Board is granting 
service connection for Achilles tendonitis as secondary to 
the veteran's service-connected epididymal orichitis.  

It is undisputed that service connection is in effect for 
epididymal orichitis, and that the veteran has a current 
diagnosis of Achilles tendonitis.  

The veteran has submitted multiple medical opinions from his 
private urologist, R.G.B., D.O., which state that the 
veteran's Achilles tendonitis developed from long term use of 
quinolone antibiotics used to treat epididymal orchitis.  
These opinions are supported by similar statements from his 
private physician T.L.R., M.D., which tie the onset of 
Achilles tendon injury to the use of antibiotics, including 
Ciprofloxacin.  The record clearly shows ongoing use of 
antibiotics for treatment of the veteran's service-connected 
epididymal orichitis.  The Board finds that these opinions 
are conclusively stated, and that there is no medical opinion 
of record that conflicts with them.  Accordingly, the Board 
concludes that service connection for Achilles tendonitis is 
in order.  

Heart Disability

For reasons that will now be addressed, the Board is granting 
service connection for coronary artery disease (heart 
disease) on a direct basis.  

The veteran was afforded a VA examination in April 2004, at 
which time he was diagnosed with coronary artery disease.  
The examiner provided the opinion that, "it is more likely 
than not that he has coronary artery disease that started 
while he was in service."  The examiner based this opinion 
on a review of the claim file, including an EKG conducted 
almost immediately after service, which showed a left hemi-
block and sinus bradycardia.  While service medical records 
do not show that the veteran was treated for heart complaints 
in service, the veteran has testified that he experienced 
chest pains on several occasions in service.  The veteran's 
statements are considered competent and credible.  

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Here, there is no medical opinion which contradicts that of 
the April 2004 VA examiner.  Therefore, the Board concludes 
that service connection for coronary artery disease is in 
order.  




ORDER

Entitlement to service connection for left Achilles 
tendonitis is granted.  

Entitlement to service connection for coronary artery disease 
is granted.


REMAND

For reasons that will now be addressed, the issues of 
entitlement to service connection for diplopia and allergies, 
to include allergic rhinitis, hay fever and sinusitis, are 
being remanded for additional evidentiary development.  

In April 2007, the veteran notified VA that he has a claim 
pending for Social Security Administration (SSA) disability 
benefits.  To date, no attempt has been made to obtain 
records from SSA.  To the extent that such records relate to 
treatment or evaluation for allergies and diplopia, they may 
contain evidence pertinent to this appeal.  

Moreover, the veteran is service connected for migraine 
headaches with associated visual symptomatology, such as 
photophobia.  He has a current diagnosis of diplopia.  To 
date, no VA medical opinion has been obtained on the question 
of whether the veteran's diplopia is related to his service-
connected migraines.  The veteran's private physician stated 
in January 2002 that the visual changes were unrelated to his 
headaches; however, no reasoning or other explanation was 
provided.  The Board also notes that the service treatment 
records refer to blurred vision experienced during service in 
October 1979, and on optometric examination in December 1980.  
No opinion has been obtained with respect to a relationship 
between the current diplopia and symptomatology of blurred 
vision experienced in service.  

Similarly, with respect to allergies, the veteran clarified 
in a June 2005 that his claim included sinusitis and hay 
fever.  The veteran has a current diagnosis of sinusitis.  
Service treatment records show that he was treated in May 
1982 for complaints attributed to seasonal hay fever.  To 
date, no medical opinion has been obtained on the question of 
whether the veteran's sinusitis is related to symptomatology 
noted in service.  

VA is obliged to provide an examination or obtain a medical 
opinion if the evidence of record: contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and 
establishes that the veteran suffered an injury or disease in 
service; indicates that the claimed disability or symptoms 
may be associated with the established injury or disease in 
service or with another service-connected disability, but 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).

The threshold for finding that there "may" be a nexus 
between current disability or persistent or recurrent 
symptoms of disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 
Vet. App. 79 at 83 (2006).

Finally, the Board notes that pertinent medical records have 
been added to the claim file since the most recent 
supplemental statement of the case, which were not subject to 
the waiver given on the record of the October 2008 hearing.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any outstanding evidence pertaining to 
treatment or evaluation of his 
allergies/rhinitis/sinusitis/hay fever and 
diplopia or the identifying information 
and any necessary authorization to enable 
VA to obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should obtain a copy 
of SSA disability records pertaining to 
the veteran.  

4.  Then, the veteran should be afforded a 
VA examination or examinations by an 
appropriate physician or physicians to 
determine the nature and etiology of any 
current allergic disability and diplopia.  
The claims folders must be made available 
to and reviewed by the examiner(s).  Any 
indicated studies should be performed.

The examiner(s) should elicit from the 
veteran all complaints pertaining to the 
claimed allergic disability and diplopia, 
and should identify all currently 
supported diagnoses pertaining to those 
complaints.  

For each diagnosis identified, if any, the 
examiner(s) should provide an opinion as 
to whether there is a 50 percent or better 
probability that such diagnosis is 
etiologically related to the veteran's 
military service or was caused or 
chronically worsened by the service-
connected migraine headaches.  

The supporting rationale for all opinions 
expressed must also be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the  remaining claims.  If 
either benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


